Exhibit 10.1

[delphiex101image.jpg]








Mr. Mark Murphy
[●]




Dear Mark:


On behalf of Rodney O'Neal, Delphi's President and Chief Executive Officer, I am
pleased to formally extend an offer of employment to you as Executive Vice
President, Chief Financial Officer.


The following provides a summary of Delphi's offer:


Base Salary: We are pleased to offer you an initial base salary at an annual
rate of $685,000. Your base salary will be reviewed from time to time in
accordance with normal Delphi practice.


Target Annual Incentive: You are also eligible for our annual incentive plan
(calendar year). Your target annual incentive compensation will be $685,000
(100% of your base salary). The target has the potential to payout in a range of
$0 - $1,370,000 depending on the company and personal performance. In the past
three years, we have paid on average approximately 140% of target. Upon joining
Delphi, you will be enrolled in the company's annual incentive program and
receive a pro-rata payout as well as any transition costs up to $500,000, in the
first quarter of 2015.


Long Term Incentive: Your long term incentive target will be $2,000,000. This is
an equity award granted annually and denominated in shares. Twenty five percent
(25%) of this award is time based Restricted Stock Units which vest over three
years beginning on the one year anniversary of the grant. The other seventy five
percent (75%) of the award is tied to Delphi's performance against metrics
(currently these are Average RONA, Cumulative EPS and Relative Total Shareholder
Return.) The performance shares vest at the end of the third calendar year and
will be distributed as soon as possible following confirmation of the company's
performance to the metrics. Additionally, you will be provided a $2,000,000
grant in October 2014 which will vest in the same fashion as the annual grant
described above (25% time and 75% performance); however the vesting schedule for
both performance and time based units will be treated as if the grant was made
in February 2014. Participation in the Long Term Incentive Plan (LTIP) is
conditioned upon the signing of a non-compete/non-solicit agreement with each
grant award. A copy of the agreement is attached for your reference.


Other Payments: As we discussed, Delphi will provide to you a sign-on bonus
totaling $1,250,000 as an incentive to accept our offer and to help cover the
remaining portion of your unvested equity at your current company. The initial
payment of $750,000 will be provided in your first paycheck from Delphi and is
subject to repayment to Delphi should you voluntarily leave Delphi for any
reason within 12 months from your date of hire. The remaining $500,000 will be
made in April 2015 and similarly subject to repayment within 12 months under the
terms referenced above.


Relocation: You will be eligible for the company's standard relocation policy in
moving your family to Michigan as well as reimbursement for any relocation costs
due your previous employer subject to repayment provisions that apply under
their policy.


Benefits: In addition to the compensation elements described above, you are also
eligible for our benefits package. A brief summary of current Delphi benefits
and eligibility requirements is provided at the end of this offer for your
review. Currently, our benefit package includes a Salaried Retirement Savings
Plan (401(k)), health care, life and disability insurance plans, as well as
vacation and holiday allowances. Please be advised that Delphi reserves the
right to amend, modify and/or terminate any of its incentive, severance,
retirement, insurance or other benefit plans, policies or programs at any time
for any reason. As you would expect, all compensation and payments will be
subject to applicable tax withholding.


In accordance with Delphi policy and contingent on your acceptance of this
offer, a background verification process will be conducted. You are additionally
responsible for completing a pre-employment drug screen. Your employment is
contingent upon the results of the background verification and drug screen. The
consent forms are attached. Once the forms are completed, we will work with you
to find a convenient screening site near your home.




--------------------------------------------------------------------------------





Employment is also contingent upon your current and continued eligibility to
work in the United States. To comply with government regulations, unexpired
identification documents (i.e. passport) must be presented on your first day of
work to verify that you are authorized to work in the United States.








If you should have any questions, please call me at 202/247-8706 or reach me by
e-mail at eric.rehmann@delphi.com. Please sign and return one copy of this offer
letter to me to signify your acceptance of this offer and your understanding of
its contents. On behalf of Rodney O'Neal and the senior leadership team, we look
forward to you becoming a member of the Delphi team.


Sincerely,
 
Acknowledged and Accepted:
 
 
 
Eric Rehmann    
 
By:
/s/ Mark J. Murphy
 
 
 
 
Vice President, Talent Management
 
Date:
9/3/2014







--------------------------------------------------------------------------------



DELPHI BENEFIT SUMMARY


•
Qualified Retirement Savings Plan - 401(k): As a U.S. salaried employee, you
will be eligible for Delphi contributions to your 401(k) account equal to 4% of
your base salary and earned annual incentive plan payment. Additionally, Delphi
currently provides a matching contribution equal to 50% of your contributions,
up to a maximum of 3.5%. For example, if you contribute 7% of your base salary
and annual incentive payment to the plan, Delphi would match this with a 3.5%
contribution. Of course, Delphi U.S.'s decision to make any contribution or
match is subject to the availability of Delphi U.S.'s earnings and cash to
contribute to this plan, as determined by the Board.



•
Non-Qualified Savings Plan: You will also be eligible to participate in Delphi's
Salaried Retirement Equalization Savings Program (the "SRESP"), a non-qualified
defined contribution plan that operates in a manner similar to a 401(k) plan
with respect to compensation above the IRS annual compensation limit.



•
Health Care: You will be eligible for health care services, including dental
coverage. The cost to you for the program and the options available in terms of
carriers or plans will be based upon your geographic location. You will be
eligible for first day coverage in the plan you elect on a retro-active basis.



•
Life Insurance: Delphi will provide you with a term-life insurance policy with a
face amount equal to 1.5 times your annual base salary. The cost for this
coverage will be paid by Delphi while you remain employed by Delphi U.S.



•
Holidays: You will be Delphi's standard holiday schedule while employed in the
U.S. In 2013, the 11 total holidays in the U.S. are:

 
January 1
July 4
December 24
 
 
January 21
September 2
December 25
 
 
March 29
November 28
December 31
 
 
May 27
November 29
 
 



•
Vacation Schedule: You will be eligible for 20 vacation days. Vacation days must
be used in the calendar year or be forfeited.



•
Designated Time Off (DTO) Days: You will be eligible for 5 DTO Days. These days
are generally expected to be used for personal appointments, individual sick
days, funerals, etc. and must also be used in the calendar year or be forfeited.



•
Short- and Long-Term Disability: Following a six-month initial eligibility
waiting period, you will be eligible to participate in Delphi's salaried short-
and long-term disability plans. The short-term program generally provides for a
total of 26 weeks, with the first week at 100% of base pay and the remaining 25
weeks at 60% of base pay. The long-term program will provide for 40% of your
base pay for any illness or disability that extends beyond the short-term leave.
You will be able to purchase long-term coverage for up to an additional 20% of
base pay.





Delphi reserves the right to amend, modify and/or terminate any benefit plans,
policies or programs.


